



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Saikaley, 2018 ONCA 152

DATE: 20180214

DOCKET: C63250

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Salim Saikaley

Appellant

Salim Saikaley, acting in person

Lorna Bolton, for the respondent

Delmar Doucette, duty counsel

Heard: February 7, 2018

On appeal from the conviction entered and the sentence
    imposed on December 21, 2016 by Justice H.L. Fraser of the Ontario Court of
    Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant moves to strike his pleas of
    guilty to criminal harassment, breach of recognizance and breach of probation.
    He received a sentence of 12 months imprisonment, less pre-sentence custody,
    leaving 85 days to be served, plus probation.

[2]

We see no basis to strike the pleas. The
    appellant was represented by counsel. The appellant personally entered his
    guilty pleas. He addressed the court before sentence was imposed. He was
    actively involved in the proceedings and only sounded an objection when he received
    a sentence that was greater than his counsel requested on his behalf.

[3]

We are not persuaded that the appellant was
    unaware of the consequences of his plea. His dissatisfaction with the sentence
    does not undermine the voluntariness of his pleas.

[4]

The appeal against conviction and sentence is
    dismissed.


